— Appeal by the defendant from three judgments of the County Court, Suffolk County (Vaughn, J.), all rendered January 12, 1987, convicting it of attempted coercion in the second degree under indictment No. 2626/83, conspiracy in the fifth degree under indictment No. 1475/84, and conspiracy in the fifth degree under indictment No. 1477/ 84, upon its pleas of guilty, and imposing sentences. The appeals bring up for review the denial of that branch of the defendant’s omnibus motion which was to suppress evidence obtained as a result of eavesdropping warrants.
Justice Rubin has been substituted for Justice Weinstein who has retired (22 NYCRR 670.2 [c]).
Ordered that the judgments are affirmed (see, People v Vespucci, 144 AD2d 48). Bracken, J. P., Kunzeman, Rubin and Kooper, JJ., concur. [See, 136 Misc 2d 612.]